internal_revenue_service number release date index number ---------------------- --------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-113467-06 date april re -------------------------------------- re -------------------------------------- legend grantor ----------------------------------------------------- ---------------------------------- property ------------------------------------------------------------------------ parcel ----------------- parcel ------------------ trust -------------------------------------- state -------------- dear ------------ this is in response to your letter from your authorized representative dated date and subsequent correspondence in which you request rulings under sec_2702 of the internal_revenue_code facts the information submitted and the representations made are summarized as follows grantor owns fee simple title to property grantor proposes to subdivide property into parcel and parcel thereafter grantor proposes to transfer parcel to trust a conservation_easement will be placed on parcel trust is intended to qualify as a qualified_personal_residence_trust qprt as described in sec_25_2702-5 of the gift_tax regulations although not grantor’s principal_residence property is used exclusively as a personal_residence by grantor and no individual other than grantor has the right to use or occupy property grantor does not rent property to anyone most of the properties located near property are used as vacation homes grantor represents that the plr-113467-06 appurtenant_structures on property are similar to those located on properties nearby following the proposed subdivision parcel will be comparable to or smaller in size than other properties located in proximity to parcel you have requested the following rulings parcel is a personal_residence within the meaning of sec_25 c trust constitutes a qualified_personal_residence_trust within the meaning of sec_2702 and sec_25_2702-5 the interest retained by grantor in any annuity_trust created constitutes a qualified_interest within the meaning of sec_2702 and sec_25_2702-3 law and analysis sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that for purposes of sec_2702 a qualified_personal_residence_trust is a_trust meeting all the requirements of the section these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that in general except as otherwise provided in sec_25_2702-5 and c the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning of sec_25_2702-5 as a personal_residence of the term holder under sec_25 plr-113467-06 c ii the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that a personal_residence of a term holder is either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services in connection with the provision of lodging eg a hotel or a bed and breakfast a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than as a residence in this case based on the facts submitted and the representations made the size of parcel is comparable to that of properties used for residential purposes in proximity to parcel accordingly for purposes of sec_25_2702-5 parcel includes adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location in addition the residence and appurtenant_structures located on parcel satisfy the primary use requirements of sec_25_2702-5 therefore we conclude that parcel is a personal_residence within the meaning of sec_2702 and sec_25 c sec_4 of revproc_2007_3 2007_1_irb_108 provides that rulings will not ordinarily be issued on whether a_trust with one term holder satisfies the requirements of sec_2702 and sec_25_2702-5 to be a qprt revproc_2003_42 2003_1_cb_993 provides sample trust provisions for qprts by following the sample trust provisions taxpayers can be assured that the irs will recognize a_trust as meeting all of the requirements of sec_2702 and sec_25_2702-5 if the trust operates consistently with the terms of the trust instrument and is a valid trust under local law accordingly we will not rule on ruling_request sec_2 and the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-113467-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely enclosures copy for sec_6110 purposes copy of this letter george l masnik chief branch office of the associate chief_counsel passthroughs and special industries
